DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Day; Virginia Lee et al. (US 20150038933 A1) in view of Roe; Donald Carroll et al. (US 20090264836 A1) in view of Ecker; Cornelia et al. (US 20070093770 A1). 
Regarding claim 1, Day discloses an absorbent article (¶ [0001], [0027], [0034], absorbent article 10), comprising a topsheet, a backsheet, and an absorbent core disposed between the topsheet and the backsheet (¶ [0034], liquid permeable topsheet or liner 12, a substantially liquid impermeable backsheet 22 joined to the liner material 12, and an absorbent core 16);
the absorbent article further comprising: 
a web having a first surface and an opposing second surface (¶ [0036], fluid permeable liner material 12); 
the web comprising a plurality of discontinuities each having a distal end and sidewalls joining the distal end to the first surface or the second surface (¶ [0047], projections 90);
a plurality of openings corresponding to the discontinuities, wherein openings are disposed opposite distal ends of the discontinuities (¶ [0047], projections 90 can be hollow);
a plurality of land areas disposed between adjacent discontinuities and adjacent openings (¶ [0050], the projections 90 can be surrounded by land areas 116); and 
wherein the web further comprises a plurality of first composition sites (¶ [0036], the fluid permeable liner material 12 … can be treated with a hydrophobic or superhydrophobic composition);

wherein the web forms a portion of the topsheet of the absorbent article (¶ [0034], liquid permeable topsheet or liner 12; ¶ [0047], liner material or topsheet 12). 
Day teaches the invention substantially as claimed by Applicant but is silent whether each composition site comprises a plurality of composition dots, and does not arrange the composition sites on either distal ends or land areas but not both. Roe discloses an absorbent article (¶ [0003], [0004], disposable absorbent articles), comprising a topsheet, a backsheet, and an absorbent core disposed between the topsheet and the backsheet (¶ [0004], [0056], exemplary disposable diaper may include a wearer-facing topsheet, a garment-facing backsheet, an absorbent core);
the absorbent article further comprising: 
a web having a first surface and an opposing second surface, the web comprising a plurality of discontinuities each having a distal end and sidewalls joining the distal end to the first surface or the second surface (¶ [0081], FIG. 4A, nanostructures 230; ¶ [0082], FIG. 4B, nanostructure 230 comprises a microscale bump 238); 
a plurality of land areas disposed between adjacent discontinuities (¶ [0081], FIG. 4A, depressions 236); and 
wherein the web further comprises a plurality of first composition sites (¶ [0081], FIG. 4A, nanostructures 230; ¶ [0082], FIG. 4B, nanoscale hair-like elements 239); 
wherein each of the plurality of first composition sites comprises a plurality of composition dots (¶ [0082], FIG. 4B, nanoscale hair-like elements 239; ¶ [0058], the NFM may be printed onto a surface of the fibrous structure, for example, with a gravure roll. The NFM may also be sprayed onto a surface of the fibrous structure, for example, by an ink-jet printing process); 
wherein either at least a portion of the distal ends or at least a portion of the land areas of the web comprise first composition sites, but not both (FIG. 4B, nanoscale hair-like elements 239 extend over microscale bump 238 but not over the depressions 236); 
wherein the web forms a portion of the topsheet of the absorbent article (¶ [0074], NFM disposed on the topsheet and/or other element of a diaper; ¶ [0096], approximately 2.0 g of Gel A is applied to the diaper … thereby leaving the NFM adhered to the topsheet surface). 
Roe provides a self-cleaning or repellent effect modeled after a lotus flower (¶ [0009], phenomenon is sometimes referred to as the "Lotus Effect" and may result in a surface that is substantially self-cleaning when exposed to water; ¶ [0079], particularly suitable degree of contamination resistance as a result of the lotus effect provided by the nanostructures). One would be motivated to modify Day by applying a plurality of composition dots exclusively on the distal ends of discontinuities as taught by Roe to reduce rewetting and staining as called for by Day (¶ [0004], [0036]). Therefore, it would have been obvious to modify Day with the dot pattern application and limited coverage of Roe in order to provide an enhanced self-cleaning effect. 
Roe and Day lack dots that form a gradient. Ecker discloses a disposable sanitary napkin (¶ [0001], [0027], FIG. 1, feminine hygiene article 10), comprising: 
a topsheet, a backsheet, and an absorbent core (¶ [0027], topsheet 14 … an absorbent core 20 … backsheet 24); 
a web (¶ [0027], secondary topsheet 16);
wherein the web further comprises a plurality of first composition sites, wherein each of the plurality of first composition sites comprises a plurality of composition dots (¶ [0035], ink 18 can be used … so as to increase its hydrophobicity; ¶ [0039], the ink 18 may be applied on at least one of the layer of the article; ¶ [0045], the ink used may be applied by … roto gravure printing);
configured in such a manner as to form a gradient (¶ [0047], the percentage of coverage of the ink may generally decreases towards the longitudinal center line of the core). 
Ecker drives fluid towards a core and improves leakage resistance (¶ [0047]). One would be motivated to modify Roe and Day with the dot gradient of Ecker to funnel fluids centrally and prevent them from spilling beyond the edges of the article. A skilled artisan would have been able to modify Roe and Day with the dot gradient of Ecker by arranging the composition sites of Roe in a gradient as taught by Ecker. Therefore, it would have been obvious to modify Roe and Day with the dot gradient of Ecker in order to increase the edge leakage resistance of the article. 

Regarding claims 2-5, 8, 10 and 14-16, Day discloses an absorbent article wherein the distal ends are oriented in a positive Z-direction and form a portion of a wearer-facing surface of the absorbent article (¶ [0047], FIG. 2, projections 90 extending outwardly and away from at least one intended external surface of the laminate web); 
wherein the plurality of first composition sites is more hydrophobic than constituent material of the web and wherein the plurality of first compositions sites is disposed on a portion of the distal ends of the plurality of discontinuities (¶ [0054], it is possible to treat projections 90 in a section or area of the liner material 12 with a hydrophobic composition and a different area with superhydrophobic composition);
wherein the plurality of first composition sites is more hydrophilic than constituent material of the web and wherein the plurality of first compositions sites is disposed on a portion of the land areas between adjacent discontinuities (¶ [0054], it is possible to treat projections 90 in a section or area of the liner material 12 with a hydrophobic composition and a different area with superhydrophobic composition);
wherein at least a portion of the land areas comprise a second composition site (¶ [0054], it is possible to treat projections 90 in a section or area of the liner material 12 with a hydrophobic composition and a different area with superhydrophobic composition … land areas 116 can be treated with hydrophilic agents of various types such as various surfactants);
wherein the distal ends are oriented in a negative Z-direction away from a wearer-facing surface of the absorbent article (¶ [0047], FIG. 2, projections 90 extending outwardly and away from … the laminate web);
wherein the plurality of first composition sites is more hydrophilic than constituent material of the web and wherein the plurality of first compositions sites is disposed on an inner surface of distal ends of the plurality of discontinuities (¶ [0061], at least from about 75% of the apertures are treated with a hydrophilic treatment agent);
wherein the apertures comprise variable sizes and/or are arranged at differing angles (¶ [0060], aperture diameters … can range from about 0.1 mm to about 5 mm,);
wherein a portion of the distal ends are oriented in a positive Z-direction and form a portion of a wearer-facing surface of the absorbent article (¶ [0047], FIG. 2, projections 90 extending outwardly and away from … the laminate web); and 
a portion of the distal ends are oriented in a negative Z-direction away from the wearer-facing surface (¶ [0050], depressed areas 118 that can extend all or part way into the projection layer 94 and/or the support layer 92); 
wherein the discontinuities comprise ridges and grooves (¶ [0046], different 3-D topography exemplified by bumps, channels, corrugations, grooves, valleys, dots, and the like of varying heights, dimensions, and spacing). 
Regarding the first and second composition sites, Day calls for at least two compositions (¶ [0036], liner material 12 is treated with hydrophobic or superhydrophobic compositions; ¶ [0054], it is possible to treat projections 90 in a section or area of the liner material 12 with a hydrophobic composition and a different area with superhydrophobic composition). To clarify, the sites that carry hydrophobic or superhydrophobic compositions are interpreted as analogous to the first and second composition sites, respectively. 

Regarding claim 13, Day discloses that the web further comprises a plurality of apertures (¶ [0060], apertures 20 for attracting body fluids from the body-facing surface into the absorbent core 16). 
Day is silent whether the apertures extend from the first surface through the second surface. Roe discloses an absorbent article comprising a plurality of apertures extending from the first surface through the second surface (¶ [0058], the fibrous structure may be subjected to one or more converting operations such as embossing, tuft-generating, thermal bonding and calendaring). 
Roe provides an alternative type of discontinuity that can be applied to a topsheet with known manufacturing techniques. One would be motivated to modify Day by embossing or generating tufts as taught by Roe to provide alternate paths for fluid to bypass the topsheet and enter an absorbent core. 

Claims 6, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Day, Roe and Ecker, further in view of Lasko, Vincent P. (US 20030026945 A1).
Regarding claims 6, 9, 11 and 12, Day discloses an absorbent article wherein at least a portion of the distal ends comprise a second composition site disposed on an inner surface of the distal ends (¶ [0061], the entirety of apertures of the present disclosure can be treated with a hydrophilic treatment agent);
wherein the second composition site is more hydrophilic than the plurality of first composition sites (¶ [0054], it is possible to treat projections 90 in a section or area of the liner material 12 with a hydrophobic composition and a different area with superhydrophobic composition). 
Day and Roe lack composition sites more hydrophobic than a constituent material of the web. Ecker discloses a plurality of first composition sites that are more hydrophobic than a constituent material of the web (¶ [0035], ink 18 can … increase its hydrophobicity). Regarding rationale and motivation to modify Day and Roe with the hydrophobic composition of Ecker, see discussion of claim 1 above. 
Day, Roe and Ecker lack a second composition site more hydrophobic than a first composition site. Lasko discloses an absorbent article comprising a nonwoven material (¶ [0007], [0013], [0028], plastic film 10), wherein: 
a second composition site is more hydrophobic than a first composition site (¶ [0023], an adhesive composition comprising adhesive mixed with hydrophobic material (in fiber or particle form) applied around the perimeter of the surface of the nonwoven material);  
a plurality of first composition sites is more hydrophobic than a constituent material of a web and wherein the plurality of first compositions sites is disposed on a portion of land areas between adjacent openings (¶ [0028], an adhesive composition 8 disposed in a pattern on the first surface 11 … contains adhesive with flocked fibers 14 of an additive such as a superabsorbent polymer projecting therefrom). 
Lasko prevents fluid flow off the edge of a nonwoven material (¶ [0023]). Additionally, Lasko demonstrates how to funnel liquids by altering the hydrophobicity of a composition instead of its print density. One would be motivated to modify Day, Roe and Ecker with the hydrophobic material of Lasko to create a boundary that restricts fluid movement off the edge of an article. Therefore, it would have been obvious to modify Day, Roe and Ecker with the second hydrophobic material of Lasko in order to restrain fluid movement and prevent edge leaks. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Day, Roe and Ecker, further in view of Ueminami; Atsushi et al. (US 20120150136 A1).
Regarding claim 7, Day, Roe and Ecker lack a second composition disposed on a second surface. Ueminami discloses a web for use as a topsheet (¶ [0017], [0031], web 140), wherein: 
a second composition is disposed on a second surface (¶ [0048], Fig. 11, colorant 370, such as ink or dye, can be deposited on at least a portion of the distal ends 362 of protrusions 360, i.e., on the second surface 355 of the web). 
Ueminami applies a coloring composition on a surface that faces away from a user. One would be motivated to modify Day, Roe and Ecker by applying a second composition on a second surface as taught by Ueminami to prevent the dye or ink from contacting the user and eroding or transferring to the user. Therefore, it would have been obvious to modify Day, Roe and Ecker by disposing a second composition away from a user as taught by Ueminami in order to avoid transferring ink to the user. 




Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Day, Roe and Ecker, further in view of Hammons; John Lee et al. (US 20100222759 A1).
Regarding claim 17, Day discloses that the web further comprises a plurality of apertures (¶ [0060], apertures 20 for attracting body fluids from the body-facing surface into the absorbent core 16). 
Roe discloses discontinuities comprising tufts (¶ [0058], the fibrous structure may be subjected to one or more converting operations such as embossing, tuft-generating, thermal bonding and calendaring).
Day, Roe and Ecker are silent whether the discontinuities comprise at least one of tunnel tufts, filled tufts, and/or nested tufts.
Hammons discloses a plurality of discontinuities comprising at least one of tunnel tufts, filled tufts, and/or nested tufts (¶ [0056], in other embodiments, discontinuities 16 can appear as apertures, and may be apertures through web 1 via the ends of the tunnel-like tufts 6). 
Hammons provides an alternative type of discontinuity that conducts fluids through a topsheet for rapid absorption. One would be motivated to modify Day, Roe and Ecker with the tufts of Hammons to provide alternate paths for fluid to bypass the topsheet and enter an absorbent core. 



Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Day, Roe and Ecker, further in view of Koebel; Martin et al. (US 20130052432 A1).
Regarding claims 18 and 19, Day, Roe and Ecker are silent regarding the DPI of the dots. Koebel discloses printed absorbent substrates (¶ [0002], [0003], [0008], [0024], FIG. 1, printing system 100), comprising:
a plurality of composition dots (¶ [0013], combining of ink jet printing onto porous flexible substrate stock, like napkin stock; ¶ [0030], print engine 106 can utilize … ink jet (liquid or solid) such as drop-on-demand or continuous, laser, thermal-transfer);
wherein the plurality of composition dots has at least 128 dots per inch “DPI,” or between 300 to 600 “DPI” (¶ [0035], a suitable resolution is in a range of about 300-3600 dots per inch (DPI), and more particularly from about 600-1600 DPI). 
Koebel selects a range of resolution suitable for an absorbent article printed with graphics or a pattern (¶ [0013], graphics or text incorporating intricate designs, patterns, and/or colors). Koebel also demonstrates that conventional printing technologies are suited for depositing small amounts of compound on a substrate (¶ [0036], the medium can comprise a liquid or solid ink, toner, pigment, solvent-based inks, UV-curable or other radiation curable inks, e-beam curable inks, thermally curable inks, aqueous inks).
 One would be motivated to modify Day, Roe and Ecker with the high resolution or DPI of Koebel since Roe suggests to use a printer to deposit particles (¶ [0058], the NFM may be printed … with a gravure roll … an ink-jet printing process), and to deposit particles sized in the micro- or nano-scale (¶ [0073], suitable NFMs may include macro or mesoparticles having an average particle size on the order of millimeters, micrometers or even nanometers such as, for example, between 1 mm and 500 µm). Ecker also calls for a printing technique that relies on a plurality of tiny dots (¶ [0045], flexo print or roto gravure printing). Therefore, it would have been obvious to modify Day, Roe and Ecker with the DPI range of Koebel in order to deposit particles of a composition at the micro- or nano-scale. 
Response to Arguments
Applicant’s arguments filed 29 April 2021 regarding the rejection of claims 1-19 as amended, under 35 USC § 103 over Day, Roe, Lasko, Hammons, Ueminami and Koebel have been fully considered and are persuasive. After further consideration, the claims are rejected on new grounds under 35 USC § 103 over Day, Roe, Ecker, Lasko, Hammons, Ueminami and Koebel (see above). 
Applicant notes that claim 1 recites, in part, "plurality of composition dots configured in such a manner as to form a gradient" (remarks p. 5). Applicants assert that there is no teaching or suggestion of this feature of claim 1 in either Day or Roe (remarks p. 5). Examiner responds that Day, Roe and Ecker are cited in the new grounds of rejection as teaching all features of amended claim 1. Ecker discloses an absorbent article printed with a hydrophobic ink (¶ [0035], ink 18 can … increase its hydrophobicity), which is deposited as dots in a gradient pattern (¶ [0045], roto gravure printing; ¶ [0047], gradient of decreasing hydrophobicity).
Applicant asserts that Lasko, Ueminami, Hammons and Koebel fail to remedy the deficiencies of Day and Roe (remarks p. 5-7). Examiner notes that Ecker is cited in the new grounds of rejection as teaching a gradient of printed hydrophobic dots. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen; Fung-jou et al.	US 20060094320 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781